655 So. 2d 1271 (1995)
James Leonard SUGAR, Appellant,
v.
STATE of Florida, Appellee.
No. 94-3853.
District Court of Appeal of Florida, First District.
June 6, 1995.
Rehearing Denied June 29, 1995.
Appellant pro se.
Robert A. Butterworth, Atty. Gen., Thomas Falkinburg, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The motion filed in the trial court by appellant, pursuant to Florida Rule of Criminal Procedure 3.850, was not properly verified under oath. Gorham v. State, 494 So. 2d 211 (Fla. 1986); Scott v. State, 464 So. 2d 1171 (Fla. 1985); Fla.R.Crim.P. 3.987. Accordingly, the motion was legally insufficient. Therefore, the order denying that motion is affirmed.
AFFIRMED.
WOLF, WEBSTER and LAWRENCE, JJ., concur.